204 F.2d 687
McLEODv.UNION BARGE LINE CO.
No. 11000.
United States Court of Appeals, Third Circuit.
Argued May 22, 1953.
Decided June 5, 1953.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
Bruce R. Martin, Pittsburgh, Pa. (Dalzell, Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellee.
Before MARIS, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by the libellant from a judgment in her favor for $154 in an admiralty suit for maintenance and cure. The district court awarded maintenance to August 25, 1947 only and the appellant asserts that she should have been allowed maintenance to October 7, 1951 as well as substantial medical expenses. The district court found that the injury sustained by the libellant on June 29, 1947 while in the service of the respondent as a chambermaid on the "Neville" was a sacroiliac sprain, that on August 25, 1947 when the libellant returned to work she had reached the point in her recovery from that injury where care and further treatment would not benefit her, and that neither the physical nor the mental condition later complained of by the libellant and for which she sought the additional award of maintenance and cure had any causal relation to the injury sustained by her on shipboard on June 29, 1947. 107 F.Supp. 371.


2
Our examination of the record satisfies us that these findings of fact by the late Judge Stewart are fully supported by the evidence. They furnish ample support for his denial of so much of the libellant's claim as exceeded $154. Accordingly the judgment of the district court will be affirmed.